Citation Nr: 0609432	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  05-07 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel.





INTRODUCTION

The veteran had active service from May 1941 until November 
1941 and from July 1943 until September 1943.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The veteran is not currently shown to have a psychiatric 
disorder that is causally or etiologically related to 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.  

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claims; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in 
February 2004 and January 2005. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, the VA must provide notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The claim of service connection is denied in this matter and 
the veteran has made no contention as to the possible 
disability rating or effective date to be applied should 
service connection be granted.  As such, the Board finds 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records are associated with the claims file and the 
RO has requested and obtained all available medical records.  
Additionally, the veteran was afforded an examination in 
connection with the claims in April 2004.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claim

The veteran contends he has a major depressive disorder 
stemming from his active service in the military in 1943.  In 
his Notice of Disagreement, the veteran stated that he had no 
mental or depressive disorders prior to service and the onset 
of the mental disability was his inability to fulfill his 
dream of serving his country.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The veteran prevails in either event. 
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior will be accepted as showing 
preservice origin.  38 C.F.R. § 3.303(c).  Chronic 
psychoneurosis of long duration and other psychiatric 
symptomatology shown to exist prior to service with the same 
manifestations during service will also be accepted as 
showing preservice origin.  Furthermore, personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits.  38 C.F.R. § 3.303(c).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The first indication of psychiatric treatment is in August 
1943, when the veteran was admitted to the station hospital 
for headaches and possible neuritis.  A neuropsychiatric 
consultation found a strong psychopathic background but 
ultimately diagnosed the veteran with psychoneurosis, anxiety 
hysteria, severe, existing prior to induction in the army.  
The veteran was discharged from service on this basis.  

In April 2004, the veteran was afforded an examination 
following which he was diagnosed as having major depressive 
disorder and a personality disorder.  The examiner noted the 
veteran had been released from service due to his diagnosis 
of psychoneurosis, hysterical type.  The examiner commented 
with respect to the personality disorder that personality 
disorders were frequently diagnosed as psychoneurosis in the 
1940s and this disorder likely preexisted service.  
Subsequent VA outpatient treatment records in September 2004, 
diagnosed the veteran with Axis I: bipolar II, depressed, 
victim of childhood abuse, alcohol abuse in full late 
remission; Axis II antisocial traits.  

The Board also considered the lay statements from the 
veteran's brother and two acquaintances that were submitted 
in support of the claim.  Two of the statements describe the 
veteran as a changed person upon return from service.  The 
third describes the unusual dress and behavior of the 
veteran.

While there is evidence of a current diagnosis of either 
major depressive disorder or bipolar disorder, there is no 
evidence of such a disorder during service.  The evidence 
shows the veteran had a personality disorder in service as 
indicated by the April 2004 VA examination.  However, a 
personality disorder is not a disability for VA compensation 
purposes.  


Even assuming the diagnosis of psychoneurosis, anxiety 
hysteria, during service was correct and the examiner who 
performed the April 2004 VA examination was incorrect, there 
is no evidence that the veteran was treated for an anxiety 
disorder following separation from service.  As such, there 
is no continuity of symptomatology.  In addition, there is no 
record of any complaints, treatment or diagnosis of major 
depressive or bipolar disorder until 2004.  The evidentiary 
gap in this case between active service and the 2004 
diagnosis of a major depressive disorder essentially 
constitutes negative evidence that tends to disprove the 
veteran's claim that he had an injury in service that 
resulted in a chronic disability or persistent symptoms.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

There is also a lack of any nexus between the current major 
depressive disorder or bipolar disorder and the finding of 
psychoneurosis, anxiety hysteria.  The three lay statements 
provided are not competent medical evidence.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992)  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of a February 2004 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a February 2004 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service.  While the veteran is of the opinion that his 
current psychiatric disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the preponderance of the evidence 
indicates the veteran does not have a psychiatric disorder 
that is causally or etiologically related to service.

ORDER

Service connection for a psychiatric disorder, including a 
major depressive disorder, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


